internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-153651-01 date date legend decedent sister primary beneficiary trust trust trustee trustee proposed trustee proposed trustee state x plr-153651-01 dear this is in response to your date letter in which you requested a ruling on the income gift estate and generation-skipping_transfer_tax consequences of a proposed transfer of trust corpus to a newly created trust trust pursuant to b of the new york estate powers and trust law decedent died testate in article eight paragraph ii of decedent’s will established a_trust for each of sister’s descendants per stirpes living at decedent’s death only the trust established for primary beneficiary and his descendants trust is the subject of this ruling article nine of decedent’s will limits the number of trustees for trust to four the current trustees of trust are primary beneficiary trustee primary beneficiary’s sibling and trustee primary beneficiary’s child trustee as a sibling of primary beneficiary does not have an interest in trust under applicable new york law a trustee who is also a beneficiary is precluded from participating in any decision to distribute trust income or corpus to himself or herself nyeptl mckinney trustee represents that no actual or constructive additions to trust have been made since decedent’s death since its creation in trust has been administered under the laws of new york it has periodically petitioned new york courts to replace trustees and to add new trustees from its creation until trust had at least one trustee who was a resident of the state of new york from to the present no trustee and no current beneficiary has been a resident of new york primary beneficiary is a resident of state x and has eight living descendants three children and five minor grandchildren pursuant to new york est powers trusts law b trustee proposes to transfer the corpus of trust to a new trust trust trust will be situated in state x and will contain substantially identical provisions as those of trust new york est powers trusts law b mckinney provides that unless the terms of the instrument expressly provide otherwise a trustee who has the absolute discretion under the terms of a testamentary instrument to invade the principal of a_trust for the benefit of one or more proper objects of the exercise of the power may exercise such discretion by appointing all or part of the principal of the trust in favor of a trustee of a_trust under an instrument other than that under which the power to invade is created provided however that the exercise of such discretion a does not reduce any fixed income plr-153651-01 interest of any income_beneficiary of the trust b is in favor of the proper objects of the exercise of the power and c does not violate the limitations of which prohibits waivers of liability trust 1's provisions are found in article eight of decedent’s will under article eight paragraph ii a net_income is to be paid to primary beneficiary for life except that the trustees other than primary beneficiary may i pay all or part of the income to one or more of primary beneficiary’s descendants or ii accumulate the income and add it to principal under paragraph ii f of article eight the trustees other than the current income_beneficiary may pay to the current income_beneficiary part or all of trust principal as the trustees other than the current income_beneficiary deem advisable in their absolute discretion for any reason whatsoever the term current income_beneficiary means the person to whom the current income of any trust is distributable whether pursuant to an express provision or pursuant to the exercise of any discretionary power granted to the trustees under paragraph ii b of article eight at primary beneficiary’s death the remaining trust principal is to be distributed to or for_the_use_of those appointees outright or in further trust as primary beneficiary designates by will however he may not appoint the property to himself or his estate or his creditors or the creditors of his estate under paragraph ii c of article eight to the extent primary beneficiary does not exercise the power_of_appointment the remaining trust principal will be divided into equal shares per stirpes among primary beneficiary’s descendants living at his death each share will be held as a separate trust for the benefit of the individual descendant the secondary beneficiary for whom the share is so set_aside the separate trust will terminate on the first to occur of i years after the death of the survivor of all of sister’s descendants who survived decedent or ii the death of the secondary beneficiary under paragraph ii c of article eight until the termination the net_income is to be paid to the secondary beneficiary however the trustees other than the secondary beneficiary may i pay all or part of the income to one or more of the secondary beneficiary’s descendants or ii accumulate the income and add it to principal under paragraph ii f of article eight the trustees other than the current income_beneficiary may pay to the current income_beneficiary part or all of the principal as the trustees other than the current income_beneficiary deem advisable in their absolute discretion for any reason whatsoever under paragraph ii c of article eight if the trust terminates as a result of the secondary beneficiary’s death the remaining principal is to be distributed to or for_the_use_of such appointees outright or in further trust as the secondary beneficiary may appoint by will however the secondary beneficiary may not exercise the power_of_appointment in favor of himself or his estate or his creditors or the creditors of his plr-153651-01 estate under paragraph ii c of article eight to the extent the secondary beneficiary fails to exercise the power the remaining principal is to be distributed in equal shares per stirpes to the secondary beneficiary’s descendants living at the time of the secondary beneficiary’s death under paragraph ii c of article eight if the trust terminates as a result of the expiration of years after the death of the survivor of all of sister’s descendants living at decedent’s death the trust principal is to be distributed to the secondary beneficiary trustee represents that the only substantive differences in the provisions of trust and trust are as follows trust will provide that it is to be administered and interpreted under the laws of state x however no provision of trust or the trust laws of state x shall be interpreted or applied in any manner that would cause the beneficial_interest held by any person to differ from the beneficial_interest held by that person under article eight of trust trust will provide that notwithstanding any other provision no exercise of a power_of_appointment granted in the trust shall result in a termination_date for a_trust or a share thereunder or created pursuant to a power_of_appointment granted thereunder which is later than the date twenty-one years after the death of the survivor of all of sister’s descendants living at decedent’s death trust will provide that no person acting as trustee shall participate in a decision to make a discretionary distribution to himself or herself his or her estate his or her creditors the creditors of his or her estate or to a person to whom he or she has a legal_obligation primary beneficiary trustee trustee proposed trustee primary beneficiary’s child and proposed trustee primary beneficiary’s child will be designated as the trustees trust will provide that there shall not be more the five trustees in office at any time at any time that a current income_beneficiary is serving as trustee there shall be at least one trustee who is neither a current income_beneficiary nor a person with a legal_obligation to a current income_beneficiary the individual trustees at any time in office other than a trustee who has a legal_obligation to a current income_beneficiary are authorized to appoint an individual or a bank or a_trust company to act as a trustee in succession to any appointed trustee no person or persons has the power to remove a trustee trust will provide that a trustee shall cease to act and be removed upon written certification by two physicians that the trustee is incompetent or incapacitated by reason of age illness or injury if a trustee vacancy plr-153651-01 exists which cannot be filled under the authority granted primary beneficiary if living or the secondary beneficiary will appoint a successor trustee paragraph fourth e of trust will provide that wherever used in the instrument the term current income_beneficiary is defined to mean any person to whom the current income of any trust is distributable whether pursuant to an express provision in the instrument or pursuant to the exercise of any discretionary power granted to the trustee thereunder trust will provide that the trustees may transfer the trust property or any portion thereof or the situs of trust administration or both at any time and from time to time from one jurisdiction to another and regardless of any other designation of applicable law elect in writing that the law of such other jurisdiction shall thereafter govern to the extent as may be necessary and appropriate however notwithstanding any other provision the trustees shall not exercise any power under the trust in any manner that would cause the beneficial_interest held by any person to differ from the beneficial_interest held by that person under article eight of trust requested rulings trustee has asked us to rule that the transfer of assets from trust to trust will not subject distributions from trust to the generation-skipping_transfer_tax imposed under chapter of the internal_revenue_code assets transferred to trust will not be included in the gross_estate of primary beneficiary any other trust_beneficiary or any trustee of either trust or trust the transfer of assets from trust to trust will not constitute a gift to trust or to any beneficiary of trust for purposes of sec_2501 of the internal_revenue_code by the trustee making the transfer no person including the trustee of trust who establishes trust and who directs the transfer of assets thereto will be treated as the owner of any portion of trust for federal_income_tax purposes under the provisions of sec_671 through of the internal_revenue_code no gain_or_loss under sec_1001 of the internal_revenue_code will be recognized on any trust assets as a result of their transfer to trust plr-153651-01 ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act the generation-skipping_transfer gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that the distribution of trust principal from an exempt trust to a new trust or retention of trust principal in a continuing trust will not cause the new or continuing trust to be subject_to the provisions of chapter if - either- i the terms of the governing instrument of the exempt trust authorize distributions to the new trust or the retention of trust principal in a continuing trust without the consent or approval of any beneficiary or court or ii at the time the exempt trust became irrevocable state law authorized distributions to the new trust or retention of principal in the continuing trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new or continuing trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation plr-153651-01 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust trust for the benefit of grantor’s child a a’s spouse and a’s issue at the time trust was established a had two children b and c a corporate fiduciary was designated as trustee under the terms of trust the trustee has the discretion to distribute all or part of the trust income or principal to one or more of the group consisting of a a’s spouse or a’s issue trust will terminate on the death of a at which time the trust principal will be distributed to a’s issue per stirpes under a state statute enacted after that is applicable to trust a trustee who has the absolute discretion under the terms of a testamentary instrument or irrevocable inter_vivos_trust agreement to invade the principal of a_trust for the benefit of the income beneficiaries of the trust may exercise the discretion by appointing so much or all of the principal of the trust in favor of a trustee of a_trust under an instrument other than that under which the power to invade is created or under the same instrument the trustee may take the action either with consent of all the persons interested in the trust but without prior court approval or with court approval upon notice to all of the parties the exercise of the discretion however must not reduce any fixed income_interest of any income_beneficiary of the trust and must be in favor of the beneficiaries of the trust under state law prior to the enactment of the state statute the trustee did not have the authority to make distributions in trust in the trustee distributes one-half of trust’s principal to a new trust that provides for the payment of trust income to a for life and further provides that at a’s death one-half of the trust remainder will pass to b or b’s issue and one-half of the trust will pass to c or c’s issue because the state statute was enacted after trust was created and requires the consent of all of the parties the transaction constitutes a modification of trust however the modification does not shift any beneficial_interest in trust to a beneficiary or beneficiaries who occupy a lower generation than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust the new trust will terminate at the same date provided under trust the example concludes that neither trust nor the new trust will be subject_to the provisions of chapter sec_26_2601-1 example considers a situation where in grantor who was domiciled in state x executed an irrevocable_trust for the benefit of grantor's issue under the terms of the trust the trust is to terminate in all events no later than years after the death of the last to die of certain designated individuals plr-153651-01 living at the time the trust was executed the provisions of the trust do not specify that any particular state law is to govern the administration and construction of the trust in state x the common_law rule_against_perpetuities applies to trusts in the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains no rule_against_perpetuities however in view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the change in situs does not cause the trust to lose exempt status for gst purposes the example concludes that if as a result of the change in situs state y law governed such that the time for vesting was extended beyond the period prescribed under the terms of the original trust instrument the trust would not retain exempt status in this case trust established for primary beneficiary and his descendants was created and became irrevocable before date and it is represented that no additions have been made to trust since date therefore trust is exempt from gst tax trust must terminate no later than years after the death of the last survivor of sister’s descendants living at decedent’s death the date trust was created trustee proposes to distribute the assets of trust to trust pursuant to a state statute similar to that described in sec_26_2601-1 example the dispositive terms of trust will be identical to those of trust further trust must terminate in all events no later than years after the death of the last survivor of sister’s descendants living at decedent’s death as is the case with trust thus the distribution to trust will not shift any beneficial_interest in trust to a beneficiary or beneficiaries who occupy a lower generation than the person or persons who held the beneficial_interest prior to the modification in addition the distribution will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in trust in addition notwithstanding the change in trust situs under the terms of trust the trust will terminate at the same time before and after the change in situs further the terms of trust expressly prohibit the trustees from exercising any power or discretion provided under state x law that would enlarge diminish or be inconsistent with the powers and discretions of the trustees under trust and expressly prohibit the application of the laws of state x in a manner that would cause the beneficial_interest held by any person to differ from the beneficial_interest held under trust accordingly we conclude that the distribution of trust corpus to trust will not cause trust or trust to be subject_to the provisions of chapter section plr-153651-01 b i e example further the change in situs of trust will not cause the trust to lose exempt status for gst purposes sec_26 b i e example ruling sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of a nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power exercisable in favor of the individual possessing the power the individual’s estate the individual’s creditors or the creditors of the individual’s estate sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or the decedent’s creditors or the decedent's_estate or the creditors of the decedent’s estate or b expressly not exercisable in favor of the decedent or the decedent’s creditors or the decedent's_estate or the creditors of the decedent’s estate in this case both trust and trust provide that a current income_beneficiary any person to whom current income is distributable under an express provision or pursuant to the exercise of a trustee’s discretionary power cannot participate in a decision to i accumulate income or pay it to a descendant or ii distribute trust principal in addition trust and trust provide primary beneficiary with a testamentary power to appoint the remaining principal to anyone other than himself his estate his creditors or the creditors of his estate thus primary beneficiary does not possess a general_power_of_appointment within the meaning of sec_2041 under trust and trust if primary beneficiary does not exercise his power_of_appointment the principal remaining at his death will be divided into equal shares for his descendants then living each share will be held for a respective secondary beneficiary and his or her descendants under income and principal provisions identical to those of trust wherein a current income_beneficiary may not participate in any decision to i accumulate income or pay it to a descendant or ii distribute trust principal in addition under trust and trust a secondary beneficiary will possess a testamentary power to appoint the principal remaining at his or her death to anyone other than himself or herself his or her estate his or her creditors or the creditors of his or her estate in these circumstances a secondary beneficiary or other beneficiary will plr-153651-01 not possess a general_power_of_appointment over the trust property consequently the principal transferred from trust to trust will not be includible in primary beneficiary’s gross_estate or the gross_estate of any beneficiary of trust or trust ruling sec_2501 imposes a tax on the transfer of property by gift by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax in this case the dispositive and beneficial interests in trust will be identical to those of trust therefore no interest in trust will be gratuitously transferred accordingly the distribution of trust principal to trust will not be subject_to gift_tax under sec_2501 ruling sec_671 of the code provides that where it is specified in subpart e of part i of subchapter_j of chapter that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual any remaining portion of the trust shall be subject_to subparts a through d sec_673 through specify the circumstances under which the grantor is regarded as the owner of a portion of a_trust sec_1_671-2 of the income_tax regulations provides that for purposes of subchapter_j a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer of property to a_trust in this case decedent the original grantor has died and thus can no longer be treated as the deemed owner of trust if the corpus of trust became the property of someone other than in trust at any time during this transaction then that person is the grantor of plr-153651-01 part or all of trust depending on the extent of that person’s property rights in the corpus sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based on our analysis of the trust documents and the factual representations submitted we conclude that the proposed transactions will not cause trust or trust to be considered grantor trusts nor will any trustee or beneficiary of trust or trust be considered the owner of any portion of trust or trust under sec_671 through of the code ruling sec_61 of the internal_revenue_code provides that gross_income includes all income from whatever source derived sec_61 specifically includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale or other exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional interest such an exchange is a disposition under sec_1001 an exchange of property results in the realization of gain only if the properties exchanged materially differ 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite in the present case the information submitted and the representations made in plr-153651-01 the ruling_request establish that trust and the principal thereof will be relocated essentially for administrative convenience under the terms of trust the primary beneficiary as well as subsequent beneficiaries will possess the same income and remainder interests before and after the establishment of trust consequently since the interests of the beneficiaries under trust will not materially differ from interests under trust no gain_or_loss will be realized under sec_61 and sec_1001 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to trustee sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
